Title: From Thomas Jefferson to William Bache, 27 November 1799
From: Jefferson, Thomas
To: Bache, William



Dear Sir
Monticello Nov. 27. 1799.

The letter which mrs Bache did me the honor to write on the 7th. inst. came to hand on the 22d. I immediately went to mr James Key’s to communicate it’s contents. his situation is precisely this. he has purchased a place in N. Carolina adjoining his father in law. the money was to be paid the first of this month. the man who sold to him was to carry his family to Kentuckey. both are in readiness to go off, and only wait for the money. the season in the mean time is coming on so cold, that even Key’s removal with his wife & children becomes formidable, and the other man’s may be impracticable as he has the Alleghaney to cross. this threatens therefore to detain them altogether for another year; they cannot remove in the spring as they will have begun a crop in their present seats & it would be too late for them to begin one elsewhere. the only remedy then is to remit the money without losing a day or an hour, for a day more or less may really happen to be decisive. mr Barnes or any other person you may chuse to trust, can always place the money in Richmond in 10. days by a bill, and Key says if lodged there with Brydie & co. he will go and fetch it. you know his habits of intoxication. his family assures me that this disappointment has driven him so much deeper into this habit that they have seriously feared his becoming an object for the mad-house. I would not write these things to make you uneasy, but for the distress of these people, and to apprise you of them in time that you may avoid circumstances perhaps more disagreeable, such as their keeping you out of possession a twelvemonth, demanding damages &c. I sincerely wish this may find your health reestablished, & trust that the cold weather will have produced that happy effect. this furnishes a reason the more for wishing you had come on as you originally intended, as you would probably have missed this illness, for we have been very healthy here. I presume you will not now come on till the spring, as your house could not be made inhabitable at this season. I therefore inclose you a letter which has been waiting you here some months. I shall be in Philadelphia about the 23d. Dec. present my respectful salutations to mrs Bache, & health & affection to yourself.

Th: Jefferson


P.S. I inclose this to mr Barnes with a request that if it cannot be conveyed to you instantly by post, he will send an express, that not a day may be unnecessarily lost.

